—'Judgment insofar as appealed from unanimously reversed on the law and facts and a new trial granted, with costs to appellants to abide the event. Memorandum: The failure of the jury to award damages for personal injuries sustained by the plaintiff Hilda Watts was inconsistent with its award to her husband for the alleged medical expenses he incurred for her. (Appeal by plaintiffs from certain parts of a judgment of Erie Trial Term in favor of plaintiffs in an automobile negligence action.) Present — Williams, P. J., Bastow, Goldman, Henry and Del Vecehio, JJ.